UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 07-6164




In Re:    CHARLES PYNE,

                                                        Petitioner.




               On Petition for Writ of Prohibition
                      (No. 8:04-cr-00018-AW)


Submitted: May 31, 2007                      Decided:   July 5, 2007


Before WILLIAMS, Chief Judge, and WILKINSON and DUNCAN, Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Charles Pyne, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles Kehinde Pyne petitions for a writ of prohibition

seeking an order preventing District Judge Alexander Williams, Jr.,

from participating in his 28 U.S.C. § 2255 (2000) proceedings,

transferring      the    action      to   another    judge,     and     vacating    all

“discretionary judicial actions” taken by Judge Williams subsequent

to his recusal during the pre-trial hearing.                  We conclude Pyne is

not entitled to relief.

              A writ of prohibition should not issue unless it “clearly

appears   that     the     inferior       court     is   about     to    exceed     its

jurisdiction.”          Smith   v.    Whitney,    116    U.S.    167,    176   (1886).

Because it is a drastic remedy, a writ of prohibition should only

be granted when the petitioner’s right to the requested relief is

clear and indisputable, In re Vargas, 723 F.2d 1461, 1468 (10th

Cir. 1983); In re Missouri, 664 F.2d 178, 180 (8th Cir. 1981), and

there are no other adequate means of relief, In re Bankers Trust

Co., 775 F.2d 545, 547 (3d Cir. 1985).               A writ of prohibition may

not be used as a substitute for the normal appellate process.

Missouri, 664 F.2d at 180.

              Pyne has failed to demonstrate that he is entitled to the

relief he seeks.        Therefore, although we grant leave to proceed in

forma pauperis, we deny Pyne’s motion for release and petition for

a writ of prohibition.          We dispense with oral argument because the

facts   and    legal    contentions       are    adequately      presented     in   the
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                          PETITION DENIED




                                   - 3 -